Exhibit 10.10

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

1847 GOEDEKER INC.

 

12% AMENDED AND RESTATED PROMISSORY NOTE

 

US $4,185,418.00 June 2, 2020

 

FOR VALUE RECEIVED, 1847 GOEDEKER INC., a Delaware corporation (the “Company”),
promises to pay to the order of STEVE GOEDEKER, in his capacity as the
representative of Sellers under the hereinafter described Purchase Agreement
(the “Holder”), the principal sum of FOUR MILLION ONE HUNDRED EIGHTY FIVE
THOUSAND FOUR HUNDRED EIGHTEEN AND 00/100 DOLLARS

($4,185,418.00) (the “Principal”), in lawful money of the United States of
America, with interest payable thereon at the rate of twelve percent (12%) per
annum, in accordance with the provisions hereof. The unpaid principal amount
hereof and all accrued but unpaid interest thereon shall be paid in full to the
Holder on April 5, 2024 (the “Maturity Date”). Capitalized terms used herein but
not defined herein shall have the meaning ascribed to them in that certain Asset
Purchase Agreement, dated January 18, 2019, as amended by Amendment No.1 to the
Asset Purchase Agreement dated April 5, 2019 (as so amended, the “Purchase
Agreement”), among the Company, 1847 Goedeker Holdco Inc., the Holder, Mike
Goedeker and Goedeker Television Co., Inc. (the “Seller”), pursuant to which the
Company acquired all or substantially all of the assets of the Seller.

 

The Company filed a registration statement on Form S-1 with the U.S. Securities
and Exchange Commission (File No. 33-237786) on April 22, 2020, relating to the
initial public offering of the common stock of the Company as described therein
(the “IPO”), and the Company and the Holder agree that this Note shall
automatically become effective (and only become effective) upon the sale of its
securities to ThinkEquity, a division of Fordham Financial Management, Inc. or
another underwriter engaged by the Company in connection with the IPO (the
“Closing of the IPO”) and shall be null and void if the IPO does not occur.

 

The following is a statement of the rights of the Holder of this Amended and
Restated Note (this “Note”) and the terms and conditions to which this Note is
subject, and to which the Holder, by acceptance of this Note, agrees:

 

1. Principal Repayment. Following the Closing of the IPO, the outstanding
principal amount of this Note shall be amortized over the remaining term hereof
on a straight-line basis and shall be payable quarterly in accordance with an
amortization schedule that is materially consistent with the amortization
schedule under the Existing Note (as defined below), but adjusted to reflect (a)
the increase of the principal amount of the Existing Note by $250,000, and (b)
the payments made (including without limitation payments made under Section 22
hereof) and remaining time until the Maturity Date, such schedule to be prepared
by Holder and delivered to the Company (the “Amortization Schedule”), with all
of the unpaid principal being fully due and payable on the Maturity Date, unless
this Note has been earlier redeemed. Notwithstanding the foregoing, upon the
sale of all or substantially all of the assets of the Company, the unpaid
principal amount and all accrued but unpaid Interest thereon shall automatically
become due and payable and the proceeds of any such sale shall be first used to
repay amounts due under this Note.

 



1

 

 

2. Interest.

 

(a) Computation. Following the Closing of the IPO, interest (the “Interest”)
shall accrue on the unpaid principal amount of this Note until the principal
balance hereof is repaid in full at the rate of twelve percent (12%) per annum.
Interest shall be paid in accordance with the Amortization Schedule with all
unpaid Interest being paid on the Maturity Date or the date of the redemption of
this Note. All computations of the Interest rate hereunder shall be made on the
basis of a 360-day year of twelve 30-day months. In the event that any Interest
rate provided for herein shall be determined to be unlawful, such Interest rate
shall be computed at the highest rate permitted by applicable law. Any payment
by the Company of any Interest amount in excess of that permitted by law shall
be considered a mistake, with the excess being applied to the principal of this
Note without prepayment premium or penalty.

 

(b) Taxes, Charges, and Expenses. The Company, at its own cost, shall report
interest income, if any, to the IRS and/or other applicable tax authorities and
to the Holder on a Form 1099- INT or other appropriate form in accordance with
applicable law. The Company shall bear sole responsibility for any costs or fees
in connection with the payment of Interest with respect to this Note, including,
but not limited to, wire transfer fees, bank check fees and escrow agent fees.

  

(c) Payment Dates. If the Closing of the IPO occurs on the first day of any
month, quarterly payments of principal and interest due hereunder shall begin on
the date that is exactly three months after the Closing of the IPO, and shall
continue every three months thereafter. If Closing of the IPO occurs on a day
other than the first day of a month, quarterly payments shall begin on the first
day of the month that is three full months after the date of the Closing of the
IPO, and shall continue every three months thereafter.

  

3. Redemption. The Company will have the right to redeem all or any portion of
the Note at any time prior to the Maturity Date without premium or penalty of
any kind. The redemption price will be payable in cash and shall equal the then
outstanding principal amount of this Note plus accrued but unpaid interest
thereon.

  

4. Events of Default. In the event that any of the following (each, an “Event of
Default”) shall occur:

  

(a) Non-Payment. The Company shall fail to make any payment of principal and/or
interest required hereunder when due; or

  

(b) Default in Covenants. The Company shall default in the observance or
performance of any covenants or agreements set forth herein, or the Company
shall default in any material manner in the observance or performance of any
covenants or agreements set forth in any of the Transaction Documents; or

  

(c) Breach of Representations and Warranties. The Company materially breaches
any representation or warranty contained in the Transaction Documents or herein;
or

  

(d) Illegality of Note. Any court of competent jurisdiction issues an order
declaring the Note or the Security Agreement or any provision thereunder to be
illegal; or

 



2

 

 

(e) Judgments. A judgment, decree, warrant, writ, attachment, execution or
similar process which is not within thirty (30) days of the entry thereof
satisfied, released, vacated, discharged, stayed or fully bonded pending appeal,
is entered, issued or levied against the Company and together with other such
processes, if any, represents an aggregate liability of Fifty Thousand Dollars
($50,000.00) or more; or

 

(f) Security Agreement Default. Any Event of Default (as defined in the Security
Agreement) occurs under the Security Agreement; or

 

(g) Bankruptcy. The Company shall: (i) admit in writing its inability to pay its
debts as they become due; (ii) apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any of its property, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property; or (iv)
cause, permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief, or shall not be dismissed within 90 days of
the filing thereof;

 

then, and so long as such Event of Default is continuing for a period of two (2)
business days in the case of non-payment under Section 4(a) or for a period of
thirty (30) calendar days in the case of any Event of Default under Sections
4(b) through 4(d), after written notice to the Company from the Holder, or
beyond any applicable notice and/or cure period provided for in the Security
Agreement in the case of an Event of Default under Section 4(f) or at any time
after the occurrence of any Event of Default under 4(e), all obligations of the
Company under this Note shall be immediately due and payable without
presentment, demand, protest or any other action nor obligation of the Holder of
any kind, all of which are hereby expressly waived, and Holder may exercise any
other rights and remedies the Holder may have at law or in equity or otherwise
available to Holder under the Security Agreement. If an Event of Default
specified in Section 4(g) above occurs, the principal of, and accrued interest
on, the Note shall automatically, and without any declaration or other action on
the part of any Holder, become immediately due and payable and Holder may
exercise any other rights and remedies the Holder may have at law or in equity
or otherwise available to Holder under the Security Agreement.

 

All rights and remedies of Holder hereunder are cumulative and may be exercised
by Holder concurrently or successively. Any failure by any holder hereof to
exercise any right hereunder shall not be construed as a waiver of the right to
exercise the same or any other right at any other time and from time to time
thereafter.

 

5. Representations and Warranties. The Company hereby represents and warrants to
the Holder that (a) the Company is a corporation, duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, (b) the
execution, delivery and performance by the Company of this Note (i) are within
the corporate powers of the Company, (ii) have been duly authorized by all
necessary corporate action on the part of the Company, (iii) require no action
by or in respect of, consent or approval of or filing or recording with, any
governmental authority or any other person and (iv) do not conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in any violation of, the terms of the certificate of
incorporation and bylaws of the Company (each as amended and/or as restated),
any applicable laws (including without limitation any order, writ, judgment or
decree of any governmental authority or any agreement, document or instrument to
which the Company is a party or by which the Company or any of its property
(whether real or personal) is bound or to which the Company or any of its
property (whether real or personal) is subject), (c) this Note constitutes the
legal, valid and binding obligation of the Company and is enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by (i) the Bankruptcy Code of the United States, and all other
bankruptcy, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (d) no part
of the proceeds of the loan evidenced by this Note have been or will be used in
violation of any applicable laws, and (e) no part of the proceeds of the loan
evidenced by this Note have been or will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately (i) to purchase
or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock, or to refund or repay indebtedness
originally incurred for such purpose or (ii) for any purpose which entails a
violation of, or which is inconsistent with, the provisions of any of the
Regulations of The Board of Governors of the Federal Reserve System, including,
without limitation, Regulations U, T or X thereof, as amended.

 



3

 

 

6. Affirmative Covenants of the Company. The Company hereby agrees that, so long
as the Note remains outstanding and unpaid, or any other amount is owing to the
Holder hereunder, the Company will:

  

(a) Corporate Existence and Qualification. Take the necessary steps to preserve
its corporate existence and its right to conduct business in all states in which
the nature of its business requires qualification to do business;

 

(b) Compliance with Laws. Comply with the charter and bylaws or other
organizational or governing documents of the Company, and any law, treaty, rule
or regulation, or determination of an arbitrator or a court or other
governmental authority, in each case applicable to or binding upon the Company
or any of its property or to which each of the Company or any of its properties
is subject;

 

(c) Taxes. Duly pay and discharge all taxes or other claims, which might become
a lien upon any of its property except to the extent that any thereof are being
in good faith appropriately contested with adequate reserves provided therefor;

 

(d) Further Assurances. Execute and deliver any and all such further documents
and take any and all such other actions as may be reasonably necessary or
appropriate to carry out the intent and purposes of this Note and to consummate
the transactions contemplated herein;

 

(e) Financial Statements.

 

(i)As soon as available and in any event within 120 days after the end of each
fiscal year of the Company, furnish to Holder a balance sheet and related
statements of income and cash flows of the Company as of the end of such fiscal
year, in each case audited by an independent public accounting firm reasonably
satisfactory to Holder, accompanied by a report and opinion of such accountants,
which report and opinion shall be prepared in accordance with GAAP and shall not
be subject to any “going concern”, “emphasis on going concern,” or like
qualification, exception or emphasis, or any qualification or exception as to
the scope of such audit; provided, that so long as the Company is a public
company, the filing by the Company of an Annual Report on Form 10-K of the
Company for such fiscal year with the Securities & Exchange Commission shall be
deemed to satisfy the requirements of this subparagraph (e)(i);

 



4

 

  

(ii)As soon as available, and in any event within 45 days after the end of each
fiscal quarter of each fiscal year of the Company, furnish to Holder a balance
sheet and related statements of income and cash flows of the Company as of the
end of such fiscal quarter, all in form and substance and in detail reasonably
satisfactory to Holder and duly certified (subject to year-end review
adjustments) by the Treasurer or CFO of the Company

 

(i)as fairly presenting in all material respects the financial position of the
Company and the results of its operations and cash flows for such fiscal
quarter, and (ii) as having been prepared in accordance with GAAP, provided,
that so long as the Company is a public company, the filing by the Company of a
Quarterly Report on Form 10-Q of the Company for such fiscal quarter with the
Securities & Exchange Commission shall be deemed to satisfy the requirements of
this subparagraph (e)(ii); and

 

(f) Financial Covenant. The Company shall maintain at least $1,000,000 of
Stockholders’ Equity (as defined in accordance with U.S. Generally Accepted
Accounting Principles).

 

7. Mutilated, Destroyed, Lost or Stolen Note. If this Note shall become
mutilated or defaced, or be destroyed, lost or stolen, the Company shall execute
and deliver a new note of like principal amount in exchange and substitution for
the mutilated or defaced Note, or in lieu of and in substitution for the
destroyed, lost or stolen Note. In the case of a mutilated or defaced Note, the
Holder shall surrender such Note to the Company. In the case of any destroyed,
lost or stolen Note, the Holder shall furnish to the Company: (i) evidence to
its satisfaction of the destruction, loss or theft of such Note and (ii) such
security or indemnity (which shall not include the posting of any bond) as may
be reasonably required by the Company to hold the Company harmless.

 

8. Waiver of Demand, Presentment, etc. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

 

The Company agrees that, in the event of an Event of Default, to reimburse the
Holder for all reasonable costs and expenses (including reasonable legal fees of
one counsel) incurred in connection with the enforcement and collection of this
Note, whether or not litigation is commenced.

 

9. Payment. All payments with respect to this Note shall be made in lawful money
of the United States of America, at the address of the Holder as of the date
hereof or as designated in writing by the Holder from time to time. The receipt
by the Holder of immediately available funds shall constitute a payment of
principal and interest hereunder and shall satisfy and discharge the liability
for principal and interest on this Note to the extent of the sum represented by
such payment. Payment shall be credited first to the accrued interest then due
and payable and the remainder applied to principal.

 



5

 

 

10. Assignment. The rights and obligations of the Company and the Holder of this
Note shall be binding upon, and inure to the benefit of, the successors and
permitted assigns of the parties hereto. To complete an assignment or transfer
this Note, the Holder shall deliver a completed and executed Form of Assignment
attached hereto as Exhibit A and surrender and deliver this Note, duly endorsed,
to the Company’s office or such other address which the Company shall designate,
upon receipt of which a new Note, in substantially the form of this Note (any
such new Note, a “New Note”), evidencing the portion of this Note so transferred
shall be issued to the transferee and a New Note evidencing the remaining
portion of this Note not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Note by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Note that the Holder has in respect of this
Note. Interest and principal are payable only to the registered Holder of this
Note set forth on the books and records of the Company.

 

11. Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Holder.

 

12. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
given in accordance with the provisions of the Purchase Agreement.

 

13. Governing Law and Arbitration. This Note shall be governed in all respects,
including validity, interpretation and effect, by the internal laws of the State
of Missouri, without reference to its conflicts of laws provisions. Any dispute
hereunder or related hereto shall be resolved by arbitration conducted in St.
Louis Missouri, in accordance with Chapter 435 of the Missouri Revised Statutes.
The provisions of this Section 13 shall survive the entry of any judgment, and
will not merge, or be deemed to have merged, into any judgment.

 

14. Headings. The descriptive headings contained in this Note are included for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Note.

 

15. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.

 

16. Amended and Restated Note. This Note is an amendment, restatement and
continuation of, and not a novation of, that certain 9% Subordinated Promissory
Note dated as of April 5, 2019, executed by the Company to the order of the
Holder, in the original principal amount of $4,100,000 (the “Existing Note”).
All principal and interest evidenced by the Existing Note shall continue to be
due and payable until paid. Upon the Closing of the IPO, subject to the
foregoing, this Note shall supersede the Existing Note. Until such time as the
Closing of the IPO occurs, the Existing Note shall remain in full force and
effect.

 

17. Security Agreement. This Note is secured by that certain Security Agreement,
dated as of even date herewith, between the Company and the Holder (the
“Security Agreement”), as the same may be amended, modified, renewed or restated
from time to time.

  

18. Counterpart Signature Pages. This Note and any amendments, waivers, consents
or supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (“pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Note.



 



6

 

 

19. Conflict. To the extent of any conflict between the terms of this Note
and/or the Security Agreement and the terms of the Purchase Agreement, the terms
of this Note and the Security Agreement shall control. Notwithstanding the
foregoing, the Purchase Agreement and the terms and provisions thereof are
hereby reaffirmed by the Company in all respects.

 

20. Missouri Statutory Provision. This notice is provided pursuant to Section
432.047, R.S.Mo. As used herein, “creditor” means Holder, and “this writing”
means this Note and the Security Agreement.

 

ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.

 

21. Effectiveness. Notwithstanding anything to the contrary herein, it is hereby
acknowledged and agreed that this Note shall not be effective until the Closing
of the IPO has occurred.

 

22. Payments Due upon Closing of the IPO. Without limitation of any other
payments due hereunder, on the first business day immediately following the
Closing of the IPO, the Company shall pay to the Holder the aggregate amount of
(i) $516,301.26, which is an amount equal to the principal due and owing for
quarters 2, 3, and 4 under the Existing Note, plus (ii) an amount equal to all
accrued, unpaid interest thereon (as calculated under the Existing Note through
the date of payment), which is equal to $324,671.94 as of June 1, 2020, and
which shall accrue at a rate of $983.85 per day thereafter, plus (iii) any
additional quarterly payments then due and owing under the Existing Note.

 

[Signature Page Follows]

 



7

 

 

COUNTERPART SIGNATURE PAGE

 

to

 

AMENDED AND RESTATED PROMISSORY NOTE

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be issued as of the
date first above written.

 

  1847 GOEDEKER INC.       By: /s/ Douglas T. Moore   Name: Douglas T. Moore  
Title: CEO

  

AGREED TO AND ACCEPTED BY:       /s/ Steve Goedeker   Steve Goedeker, in his
capacity as the   representative of Sellers under the Purchase Agreement  

 



8

 

 

EXHIBIT A

 

Form of Assignment

 

TO:1847 Goedeker Inc.,

  

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                      (name),
                                                   (address), US$
                                     of 12% Amended and Restated Promissory Note
(“Note”) of 1847 Goedeker Inc. (the “Company”), including any and all accrued
and unpaid interest owing thereon, registered in the name of the undersigned on
the records of the Company represented by the within certificate, and
irrevocably appoints the attorney of the undersigned to transfer the said
securities on the books or register with full power of substitution.

 

DATED this                  day of,                                , 20
         .

 

    (Signature of Registered Note Holder)           (Print name of Registered
Note Holder)  

  

Instructions:

 

1. Signature of Holder must be the signature of the person appearing on the face
of the Note.

 

2. If the transfer of Note is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Company.

 

 

 9



 

 